DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 21, 2020, is the U.S. national stage of an international PCT application, filed on January 23, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 was filed         before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 11-13, 16, 17, 19, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable in view of Baldemair et al. (US 2020/0374031 A1) and Tsai et al. (US 2018/0198561 A1).
1. A method of wireless communication, comprising: 
determining a payload size of a second channel state information (CSI) report based on a payload of a first CSI report (Baldemair, para. [0011], “…Measurement information like channel state information (specifically, CSI), may comprise CQI and/or PMI and/or RI and/or beamforming information. It may generally be considered that measurement information comprises two components, one of which Examples of such components may be referred to as CSI part 1 for the fixed size component, and CSI part 2 for the other component. Measurement information may comprise one or more of such component or information pairings, which may be associated to different measurements and/or carriers and/or processes and/or signals. The first component may comprise a size indicator or size indication indicating the size of the second component. Thus, a receiver like a signaling radio node or network node arrangement may need to decode the first component, to determine the size indicator, before it decodes the second component based on the size indicator. The variable or adaptive size may differ from transmission occasion to occasion, and in particular may not be predictable or configurable.” emphasis added.) and a resource determination parameter (Tsai, para. [0068], “Another example is CSI report part 1 in NR Type II CSI. The part 1 report consists at least RI information and other components. Payload size of CSI report part 2 is a function of RI. Therefore, RI information may be treated as relatively more important to serve as a guideline for future resource allocation used to carry CSI reports.”); and 
transmitting the second CSI report using the determined payload size and corresponding resources (Tsai, para. [0068], “Another example is CSI report part 1 in NR Type II CSI. The part 1 report consists at least RI information and other components. Payload size of CSI report part 2 is a function of RI. Therefore, RI information may be treated as relatively more important to serve as a guideline for future resource allocation used to carry CSI reports.” Id.)
Baldemair et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Tsai et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting the second CSI report using the determined payload size and corresponding resources (Tsai, para. [0068], “Another example is CSI report part 1 in NR Type II CSI. ” Id.) The prior art disclosure and suggestions of Tsai et al. are for reasons of treating RI information as relatively more important to serve as a guideline for future resource allocation used to carry CSI reports (Tsai, para. [0068], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of treating RI information as relatively more important to serve as a guideline for future resource allocation used to carry CSI reports.
2. The method of claim 1, wherein the resource determination parameter comprises a threshold number of resource elements (REs) available for transmitting the second CSI Report (Baldemair, para. [0021], “A transmission resource may be a time and/or frequency resource, e.g. a resource element or a group of resource elements. A resource may extend in time over one or more symbols, e.g. within a slot or in some cases, across one or more slot boundaries. It may be considered that a resource extends in time over one or more subcarriers, and/or one or more physical resource blocks. In some cases, a resource may be equal or shorter in time domain than a slot duration (which may be 14 symbols, or another value, e.g. a value below 20 symbols). A resource may be configured for, and/or be associated to, a channel, e.g. a control channel, which may be a physical channel, e.g. a PUCCH or PSCCH, and/or for a specific type of control information or signaling. One or more specific transmission message formats may be associated to a resource. Such a format may for example specify payload size and/or size range, and/or structure, and/or modulation and coding, and/or repetition rate and/or code rate and/or duration of transmission, e.g. of a message. A resource may be larger (in time and/or frequency) than necessary to carry associated and/or configured control information.” emphasis added.)

identifying that a number of REs used to transmit the first CSI report does not exceed the threshold number of REs (Baldemair, para. [0021], Id.): and 
determining the second CSI report with a payload size equal to the first CSI report (Baldemair, para. [0011], Id.)
9. The method of claim 1, wherein: 
the first CSI report comprises two parts (Baldemair, para. [0011], Id.); 
the second CSI report comprises two parts (Baldemair, para. [0011], Id.): and 
the method further comprises: 
determining the first part of the second CSI report equal to the first part of the first CSI report (Baldemair, para. [0011], Id.); and 
determining the second part of the CSI report based on the second part of the first CSI report and the determination parameter (Baldemair, paras. [0011], [0021], Id.)
11. The method of claim 1, further comprising: 
receiving a downlink control signal to identify the determination parameter (Baldemair, para. [0022], “A set of resources, and/or the sets of resources, may be configured with one or more messages, e.g. semi-statically and/or with RRC signaling, and/or dynamically, e.g. with physical layer signaling, like DCI or SCI signaling. It may be considered that a set of resources is configured with semi-static and/or RRC layer signaling, and one of the resources is indicated (configured) with dynamic and/or physical layer signaling. This may particularly be performed for resource/s associated to, and/or configured for, acknowledgement information. Generally, it may be considered that the network, e.g. a signaling radio node and/or node arrangement, configures a feedback radio node, in particular with the transmission resources. A resource may in general be configured with one or more messages. Different ” Id.)
12. The method of claim 11, wherein the downlink control signal comprises at least one of radio resource control (RRC) signaling, a media access control (MAC) control element (CE) or downlink control information (DCI) (Baldemair, para. [0022], Id.)
13. The method of claim 11, wherein the determination parameter is explicitly indicated by the downlink control signal (Baldemair, para. [0022], Id.)
16. A method of wireless communication, comprising: 
receiving, from a user equipment (UE), uplink control information (UCI) carrying a first CSI report (Baldemair, para. [0011], Id.); 
determining a payload size of a second CSI report based on a payload of the first CSI report (Baldemair, para. [0011], Id.) and a resource determination parameter (Tsai, para. [0068], Id.); and 
processing the second CSI report using the determined payload size and corresponding resources (Tsai, para. [0068], Id. cf. Claim 1).
Baldemair et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Tsai et al. provides prior art disclosure and suggestions for the claimed invention, such as processing the second CSI report using the determined payload size and corresponding resources (Tsai, para. [0068], Id.) The prior art disclosure and suggestions of Tsai et al. are for reasons of treating RI information as relatively more important to serve as a guideline for future resource allocation used to carry CSI reports (Tsai, para. [0068], Id.) In view 
17. The method of claim 16, wherein the resource determination parameter comprises a threshold number of resource elements (REs) available for transmitting the second CSI report (Baldemair, para. [0021], Id. cf. Claim 2).
19. The method of claim 17, further comprising: 
identifying that a number of REs used to transmit the first CSI report does not exceed the threshold number of REs (Baldemair, para. [0021], Id.); and 
determining the second CSI report has a payload size equal to the first CSI report (Baldemair, para. [0011], Id. cf. Claim 4).
24. The method of claim 16, wherein: 
the first CSI report comprises two parts (Baldemair, para. [0011], Id.); 
the second CSI report comprises two parts (Baldemair, para. [0011], Id.); and 
the method further comprises: 
determining the first part of the second CSI report equal to the first part of the first CSI report (Baldemair, para. [0011], Id.); and 
determining the second part of the CSI report based on the second part of the first CSI report and the determination parameter (Baldemair, paras. [0011], [0021], Id. cf. Claim 9).
26. The method of claim 16, further comprising: 
Baldemair, para. [0022], Id. cf. Claim 11).
27. The method of claim 26, wherein the downlink control signal comprises at least one of radio resource control (RRC) signaling, a media access control (MAC) control element (CE) or downlink control information (DCI) (Baldemair, para. [0022], Id. cf. Claim 12).
28. The method of claim 26, wherein the determination parameter is explicitly indicated by the downlink control signal (Baldemair, para. [0022], Id. cf. Claim 13).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5-8, 10, 14, 15, 18, 20-23, 25 and 29 are rejected under 35 U.S.C. 112(b) because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the number of REs used to transmit the first CSI report” (l. 2) and “the number of REs used to transmit the second CSI report” (l. 5), however there is insufficient antecedent basis for said limitations the claims.
Claim 5 recites “an offset between a coding rate of data and a coding rate of the CSI report” (l. 2), however it is unclear what is being relied upon for antecedent basis, whether “a first CSI report” (claim 1, l. 3), “a second channel state information (CSI) report” (claim 1, l. 2), or some plausible combination thereof. Claims 6-8 are dependent therefrom.

Claim 14 recites “the candidate determination parameters” (l. 2) and “the first part of the first CSI report” (l. 5), however there is insufficient antecedent basis for said limitations in the claims.
Claim 15 recites “the candidate determination parameters” (ll. 2-3), however there is insufficient antecedent basis for said limitation in the claims.
Claim 18 recites “the number of REs used to transmit the first CSI report” (l. 2) and “the number of REs used to transmit the second CSI report” (l. 5), however there is insufficient antecedent basis for said limitations the claims.
Claim 20 recites “an offset between a coding rate of data and a coding rate of the CSI report” (l. 2), however it is unclear what is being relied upon for antecedent basis, whether “a first CSI report” (claim 16, l. 3), “a second CSI report” (claim 16, l. 4), or some plausible combination thereof. Claims 21-23 are dependent therefrom.
Claim 25 recites “based at least one of the payload size of the first part of the first CSI report” (ll. 3-4), however there is insufficient antecedent basis for “the first part” and “the payload size of the first part” in the claims. 
Claim 29 recites “the candidate determination parameters” (ll. 2-3), however there is insufficient antecedent basis for said limitation in the claims.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Park, Abstract, “Provided are a method and an apparatus for reporting channel state information (CSI) by a user equipment in a wireless communication system. According to the present invention, the UE receives configuration information related to reporting of the CSI from a base station, wherein the configuration information may include a threshold value related to a specific condition for receiving the CSI and the CSI may comprise a first part and a second part. A method and an apparatus may be provided in which the UE receives a first reference signal for channel measurement from the base station, measures a channel based on the first reference signal, and reports the CSI of the measured channel to the base station and some or all of the second part of the CSI is omitted.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476